DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 is being considered by the examiner.

Response to Amendment/Arguments
The amendment, filed 07/20/2021, has been entered. Claims 3-4, 8-9, 12, 20-21, and 26 are cancelled. Claims 27-28 are added. Claims 1-2, 5-7, 10-11, 13-19, 22-25, and 27-28 are pending. Applicant’s arguments have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.

Claim Objections
Claim 14 is objected to because of the following informalities: the “and” of claim 14 should be moved to the grammatically appropriate location (i.e. the current “and” should be moved to just before “adjusting a pitch of the audio signal”). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 13, 16, 22-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 6522988 B1, prior art of record via IDS) in view of Rader et al. (US 20030064746 A1) and further in view of Anderson et al. (US 20110299709 A1).Regarding claim 1:Hou teaches a method comprising:
conducting a hearing test for a user over a communication link established between a network entity (FIG. 1 - 104) in a communication network (FIG. 1 - 102) and a user device (FIG. 1 - 106, 108) of a user (Col. 6, Lines 8-11 and 18-31; Col. 7, Line 63 through Col. 8, Line 36); 
wherein the hearing test comprises providing audio stimuli to the user device at a plurality of test frequencies over the communication link, and monitoring responsiveness to the audio stimuli received from the user device (Col. 6, Lines 11-14; Col. 7, Line 63 through Col. 8, Line 36); 
generating a hearing profile based on results of the hearing test (Col. 6, Lines 32-39); and 
storing the hearing profile and information associated with the user in a memory of a network entity, such that the hearing profile is available for Hou fails to teach:
the network entity transmitting audio data to the user device using a voice codec having an associated frequency range; the plurality of test frequencies being within the frequency range of the voice codec
the audio stimuli comprising 1/3 octave wide bands of white noiseRader teaches:
the network entity transmitting audio data to the user device using a voice codec having an associated frequency range; the plurality of test frequencies being within the frequency range of the voice codec ([0036]; FIG. 2 - 204)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the codec of Rader in the method of Hou to allow for encoding / decoding of the audio signals. One of ordinary skill in the art would recognize that the device/method of Hou implicitly teaches some form of audio/voice codec (e.g. Hou, FIG. 1 - that which translates the data signals conveyed by 102 into audible tones/signals); however, this is not explicitly taught by Hou. As evidenced by Rader, an audio/voice codec may be used for such translation/encoding.Anderson teaches:
the audio stimuli comprising 1/3 octave wide bands of white noise ([0008], [0010], [0074])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use audio stimuli comprising 1/3 octave wide bands of white noise, as taught by Anderson, in the method of Hou as it is an art-recognized equivalent to the tones of Hou. Anderson teaches that the audio stimuli may be specific tones (as is used in Hou) or 1/3 octave bands of white noise (Anderson - [0008], [0010], [0025], [0074]).
Regarding claim 2:Hou, Rader, and Anderson teach all the limitations of claim 1, as mentioned above.Hou also teaches:
wherein the information associated with the user comprises at least one of an identifier of the user and an identifier of the user device (Col. 5, Lines 34-41; Col. 8, Lines 59-62)
Regarding claim 5:Hou, Rader, and Anderson teach all the limitations of claim 1, as mentioned above.Hou also teaches:
wherein the providing audio stimuli to the user at a plurality of test frequencies comprises providing audio stimuli at two or more of 500Hz; 1000Hz; 2000Hz; 3000Hz; 6000Hz (Col. 8, Lines 22-32; FIG. 4)
Regarding claim 6:Hou, Rader, and Anderson teach all the limitations of claim 1, as mentioned above.Hou also teaches:
obtaining an indication of hearing loss of the user, and using the indication of hearing loss to determine an initial volume of the hearing test (Col. 8, Lines 7-48)
     The examiner notes that the term “initial” may be interpreted broadly. Further, if interpreted more narrowly, it may be unclear how one could “obtain an indication of hearing loss”, suitable for setting a volume, without having done any form of “hearing test” to determine such a quantitative indication.
Regarding claim 7:Hou, Rader, and Anderson teach all the limitations of claim 1, as mentioned above.Hou also teaches:
adjusting a volume of the audio stimuli at each test frequency in response to the monitoring responsiveness, wherein, in response to a positive response from the user the method comprises decreasing the volume of the audio stimuli; and wherein, in response to a null response from the user, the method comprises 
Regarding claim 13:Hou, Rader, and Anderson teach all the limitations of claim 1, as mentioned above.Hou also teaches:
using the stored hearing profile of the user to modify audio signals to the user in real-time, the modifying of the audio signals being carried out at the network entity such that modified audio signals are delivered to the user device of the user (Col. 8, Line 49 through Col. 9, Line 36)
Regarding claim 16:Hou, Rader, and Anderson teach all the limitations of claim 13, as mentioned above.Hou also teaches:
enabling selective activation or deactivation of a setting which provides the audio signal modification (e.g. FIG. 5A - 504 and associated discussion)
Regarding claim 22:Hou, Rader, and Anderson teach all the limitations of claim 1, as mentioned above.Hou also teaches:
participating, by the user device, in the hearing test (Col. 6, Lines 8-14 and 18-31; Col. 7, Line 63 through Col. 8, Line 36); and
subsequently receiving audio signals at the user device modified in dependence on the hearing profile (Col. 12, Lines 12-23; FIG. 5A and associated discussion)
Regarding claim 23:Hou, Rader, and Anderson teach all the limitations of claim 1, as mentioned above.Hou also teaches
a server (Col. 3, Lines 25-29; Col. 6, Lines 9-11; Col. 15, Lines 33-45; FIG. 1 - 104 / 114; claim 5) arranged to carry out the method of claim 1 (see claim 1 rejection above)
Regarding claim 24:Hou, Rader, and Anderson teach all the limitations of claim 22, as mentioned above.Hou also teaches:
a system (Col. 3, Lines 25-29; Col. 6, Lines 9-11; Col. 15, Lines 33-45; FIG. 1 - 104 / 106 / 108 114; claim 5) arranged to carry out the method of claim 22 (see claim 22 rejection above)
Regarding claim 25:Hou, Rader, and Anderson teach all the limitations of claim 1, as mentioned above.Hou also teaches:
a computer-readable medium (Col. 3, Lines 25-29; Col. 6, Lines 9-11; Col. 15, Lines 33-45) comprising instructions that when executed, cause a processor to carry out the method of claim 1 (see claim 1 rejection above)
Regarding claim 28:Hou, Rader, and Anderson teach all the limitations of claim 1, as mentioned above.Hou also teaches:
wherein the communication link is associated with first network effects during the hearing test; wherein the hearing profile is associated with at least the first network effects; wherein the hearing profile is available for modifying of audio signals transmitted to the user device under second network effects; and wherein the modifying is dependent on the second network effects (Col. 12, Lines 10-37)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 6522988 B1, prior art of record via IDS) in view of Rader et al. (US 20030064746 A1) and Anderson et al. (US 20110299709 A1) and further in view of Henriksen et al. (US 20120029383 A1, prior art of record).Regarding claim 10:Hou, Rader, and Anderson teach all the limitations of claim 1, as mentioned above.Hou fails to explicitly teach:
wherein a duration of each audio stimuli is at or about 1000msHenriksen teaches:
wherein a duration of each audio stimuli is at or about 1000ms ([0014], [0049])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an audio stimuli duration of about 1000ms, as taught by Henriksen, in the method of Hou due to Hou’s inherent teaching of a duration of the audio stimuli and Hou’s silence as to the specific duration of the audio stimuli. One of ordinary skill in the art knows that the duration must be long enough to be heard and reacted to by the user, but also short enough so as not to result in undue hearing test length.
Regarding claim 11:Hou, Rader, and Anderson teach all the limitations of claim 1, as mentioned above.Hou also teaches:
wherein each audio stimuli includes one or more ramps of increasing/decreasing volume (FIG. 4 and associated discussion)Hou fails to explicitly teach
the ramps of increasing/decreasing volume are between a background noise level and 60dB or about 60dBHenriksen teaches:
the ramps of increasing/decreasing volume are between a background noise level and 60dB or about 60dB ([0048], [0053]-[0054], [0010])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use volume ramping between a background noise level and 60dB or about 60dB, as taught by Henriksen, in the method of Hou to yield thorough hearing loss testing. Hearing loss may be very mild or severe. By using volume ramps between a background noise level and 60dB, hearing loss that is severe or merely very mild may be detected. This is particularly useful for the personalized modification of audio signals of Hou.
     The examiner notes that the “background noise level” may vary and that Henriksen explicitly teaches a possible minimum volume of 5dB. 5dB corresponds to sound levels on the order of calm breathing and rustling leaves.

Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable Hou (US 6522988 B1, prior art of record via IDS) in view of Rader et al. (US 20030064746 A1) and Anderson et al. (US 20110299709 A1) and further in view of Gurin (US 20110200217 A1, prior art of record via IDS).Regarding claim 14:Hou, Rader, and Anderson teach all the limitations of claim 13, as mentioned above.Hou strongly suggests but fails to explicitly teach
wherein the modifying audio signals comprises one or more of: filtering the audio signal; adjusting an amplitude of the audio signal; adjusting a frequency of the audio signal; and adjusting a pitch of the audio signalGurin teaches:
wherein the modifying audio signals comprises one or more of: filtering the audio signal; adjusting an amplitude of the audio signal; adjusting a frequency of the audio signal; and adjusting a pitch of the audio signal ([0014]-[0015], [0036], [0045]-[0047], [0049])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filter, adjust an amplitude of, or adjust a frequency of the audio signal, as taught by Gurin, in the method of Hou in order to carry out the enhancement / correction taught by Hou (Hou - FIG. 5A and associated discussion).
Regarding claim 18:Hou, Rader, and Anderson teach all the limitations of claim 13, as mentioned above.Hou fails to teach:
determining a channel insertion gain for delivering the audio signals to the user device; wherein the channel insertion gain is applied prior to dynamic compression of the audio signals to the userGurin teaches:
determining a channel insertion gain for delivering the audio signals to the user device; wherein the channel insertion gain is applied prior to dynamic 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the channel insertion gain of Gurin in the method of Hou to yield enhanced audio signal modulation and correction based on a user’s specific hearing profile. It is noted that since the audio signal modulation of Hou is done server-side, it is inherently applied prior to the dynamic compression of the audio signals to the user, which is done device-side.
Regarding claim 19:Hou, Rader, and Anderson teach all the limitations of claim 13, as mentioned above.Hou fails to teach:
splitting the audio signals in to multiple channels, and determining a power level for each channelGurin teaches:
splitting the audio signals in to multiple channels, and determining a power level for each channel ([0014]-[0015], [0036], [0045]-[0047], [0049])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the channel insertion gain of Gurin in the method of Hou to yield enhanced audio signal modulation and correction based on a user’s specific hearing profile.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 6522988 B1, prior art of record via IDS) in view of Rader et al. (US 20030064746 A1) and Anderson et al. (US 20110299709 A1) and further in view of Siami (US 20150269953 A1, prior art of record via IDS).Regarding claim 15:Hou, Rader, and Anderson teach all the limitations of claim 13, as mentioned above.Hou fails to teach:
wherein the modifying audio signals comprises modifying voice signals of a second user in a call between the user and second userSiami teaches:
wherein the modifying audio signals comprises modifying voice signals of a second user in a call between the user and second user (FIGS. 12-18)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the real-time audio signal modification of Hou on voice signal during a call between the user and a second user, as taught by Siami, to allow for a user with hearing loss to better hear and understand a phone call in real-time.
Regarding claim 17:Hou, Rader, and Anderson teach all the limitations of claim 13, as mentioned above.Hou fails to teach:
measuring ambient noise using one or more microphones of the user device, receiving ambient noise information from the user device at the network entity that has the communication link with the user device, and storing the received ambient noise information at the network entity which stores the hearing Siami teaches:
measuring ambient noise using one or more microphones of the user device, receiving ambient noise information from the user device at the network entity that has the communication link with the user device, and storing the received ambient noise information at the network entity which stores the hearing profile for use in modification of audio signals to the user ([0057], [0059], [0131], [0140], [0161], [0173])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure, receive, and store ambient noise information, as taught by Siami, in the method of Hou to yield improved audio signal modification that takes into account the background noise.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, alone or in combination, fails to anticipate or render obvious a method comprising storing a voice profile for the user device in association with the hearing profile; and during a phone call comprising audio data between the user device and another user device: determining that a voice of a user of the user device is outside a threshold of the voice profile; and in response to the determining, disabling any modifying of the audio data using the hearing profile, in conjunction with the remaining claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856